


110 HR 4180 IH: To allow United States citizens to bring civil actions

U.S. House of Representatives
2007-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4180
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2007
			Mr. Ellison (for
			 himself and Mr. Michaud) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To allow United States citizens to bring civil actions
		  against persons who fail to perform an act or duty under the United States-Peru
		  Trade Promotion Agreement Implementation Act.
	
	
		1.Civil suits under U.S. Peru
			 Trade Promotion Agreement Implementation ActSection 102(c) of the United States-Peru
			 Trade Promotion Agreement Implementation Act is amended to read as
			 follows:
			
				(c)Third party
				right of action allowedAny
				citizen of the United States may commence a civil action on his or her own
				behalf or in a representative capacity against any person (including the United
				States or any other governmental instrumentality or agency to the extent
				permitted by the eleventh amendment to the Constitution) who is alleged to have
				knowingly failed to perform any act or duty under this Act. The United States
				District Court for the District of Columbia shall have jurisdiction, without
				regard to the amount in controversy or the citizenship of the parties, to issue
				appropriate orders requiring such person to perform such act or duty.
				.
		
